Citation Nr: 0723261	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-12 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for acid reflux.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Antonio Bendezu, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
March 1958 and from August 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 and February 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  In August 2005, 
the Board remanded the veteran's claim of service connection 
for PTSD to the RO for additional development.  Subsequently, 
in a February 2007 decision, the Board denied a claim of 
service connection for a low back disability and a claim for 
an increased rating for bilateral hearing loss.  In that 
decision, the Board again remanded the PTSD claim and 
deferred consideration of the claim of service connection for 
acid reflux and the claim for entitlement to a TDIU.  The 
case has been returned to the Board for appellate review.

Notably, while the case was in remand status, the veteran was 
awarded service connection for diabetes mellitus type II, 
peripheral neuropathy of the left lower extremity, and 
peripheral neuropathy of the right lower extremity.  Such 
action was carried out by a May 2007 RO rating decision.


FINDINGS OF FACT

1.  The veteran does not have PTSD that is attributable to 
his active military service.

2.  The veteran does not have acid reflux that is 
attributable to his active military service; nor is it caused 
or made worse by service-connected disability.

3.  The veteran's service-connected disabilities do not 
preclude him from securing and following a substantially 
gainful occupation.




CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2.  The veteran does not have acid reflux that is the result 
of disease or injury incurred in or aggravated during active 
military service; acid reflux is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2006); 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).

3.  The criteria for an assignment of TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through June 2003 and October 2005 notice 
letters, the RO notified the veteran and his representative 
of the information and evidence needed to substantiate his 
claims.  By a March 2006 notice letter, the RO provided the 
veteran with the criteria for assigning a disability rating 
and an effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  While the complete notice may 
not have been provided until after the RO initially 
adjudicated the veteran's claims, the claims were properly 
re-adjudicated in May 2007, which followed the adequate 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the June 2003 and October 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disabilities.  Regarding the PTSD claim, the 
veteran was notified of evidence necessary to support the 
existence of a stressor.  In December 2005, the veteran was 
sent a stressor questionnaire, which he did not return.  
Finally, the veteran was also told to send in any evidence in 
his possession that pertained to the claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records and 
personnel records from both periods of service have been 
obtained and associated with the claims file.  Treatment 
records from the VA Medical Centers (VAMCs) in Omaha and 
Grand Island, Nebraska, and Topeka, Kansas, have also been 
obtained.  With respect to his PTSD claim, the veteran 
submitted a February 2004 letter from M.C., Ed.D., and 
letters dated in May 2004 and October 2005 from the Vet 
Center in Lincoln, Nebraska.  Additionally, in September 
2003, the veteran was provided a VA examination in relation 
to his PTSD claim, the report of which is of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims on appeal that need to be obtained.

In conjunction with the February 2007 remand, the veteran was 
scheduled for another VA psychiatric examination concerning 
his PTSD claim.  The examination was to take place in April 
2007.  However, the veteran failed to report to the 
examination without good cause.  Thus, VA's assistance in 
providing a medical examination and opinion was frustrated.  
The Board notes that a VA medical examination in relation to 
the acid reflux service connection claim was not provided.  
In light of the analysis set forth below, an examination is 
not necessary to decide that claim.  See 38 C.F.R. 
§ 3.159(c)(4).

II. Analysis

The veteran contends that he should be awarded service 
connection for PTSD as a result of traumatic experiences 
while stationed in Vietnam.  He also maintains that he has 
acid reflux as a result of his PTSD and that he should be 
granted secondary service connection for that disability.  
Finally, the veteran asserts that he should be awarded a TDIU 
because he is unemployable.

A. Service Connection

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

Establishing service connection for PTSD specifically 
requires that there be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2006); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f).

Under 38 C.F.R. § 3.310 (2006), service connection may also 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which strongly suggests that the recent change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

PTSD

The veteran has alleged that several traumatic events 
occurred when he was stationed in Vietnam while serving in 
the United States Navy.  He stated that he was assigned as a 
heavy truck driver and drove a supply truck from a supply 
depot to Red Beach.  He stated that on several occasions he 
was fired on by the enemy while driving through certain 
villages.  Additionally, on two occasions, the veteran's 
commanding officer allegedly reprimanded the veteran in a 
threatening way so as to make sure supplies were not lost on 
the supply runs.  The veteran stated that another in-service 
stressor occurred when he was sent to a field hospital named 
Charlie-Med.  While there, the veteran stated that he 
witnessed numerous dead and badly wounded soldiers returning 
on medivac helicopters.  Lastly, the veteran stated that he 
experienced mortar attacks and sniper fire when he was 
stationed at Da Nang and Chu Lai.  He stated that these 
attacks frightened him and kept him on a high state of alert.

A review of the veteran's service medical records reveals 
that on entrance and separation examination with respect to 
his first period of active service, the veteran was found to 
be normal psychiatrically.  There is no evidence of traumatic 
events during this timeframe and the veteran does not allege 
that any in-service stressors occurred during his first 
period of service.  Concerning his second period of service, 
the veteran's entrance examination in August 1966 was normal.  
Personnel records show that the veteran's last duty 
assignment was with the 30th Naval Construction Regiment of 
the United States Navy at Da Nang, in the Republic of 
Vietnam.  The veteran's service in Vietnam has been verified 
as having been from November 21, 1966, to March 25, 1967.  
The veteran's naval rating was listed as construction 
equipment operator during his service in Vietnam and he was 
awarded the National Defense Service Medal.

With respect to the veteran's time in Vietnam, his service 
medical and personnel records do not contain any information 
that references his alleged in-service stressors.  Prior to 
March 25, 1967, the veteran was treated only for a sore 
throat and an allergic reaction to penicillin.  On March 25, 
1967, the veteran was seen by a psychiatrist and a 
psychologist after apparently attempting suicide.  According 
to the records, this occurred as a result of problems with 
his wife.  The veteran was then hospitalized at the Naval 
Hospital in Great Lakes, Illinois, soon thereafter.  A 
May 16, 1967 Medical Board diagnosed the veteran with 
passive-dependent personality disorder.  In the accompanying 
report, it was reported that the veteran stated that he was 
doing fairly well while he was stationed at Da Nang until the 
relationship problem.  During the hospitalization, there were 
no signs of anxiety or psychosis.  The detailed Medical Board 
report makes no mention of alleged in-service stressors.  
Thereafter, the veteran was discharged from military service.

It should be noted that the veteran underwent a reenlistment 
examination in June 1969.  The relationship incident was 
detailed and a neuropsychiatry consultation was ordered.  The 
examiner determined that the veteran had never manifested a 
disabling neuropsychiatric entity and reenlistment was 
recommended.  In the consultation report, it was reported 
that the veteran was working as the Yard Supervisor at Da 
Nang prior to his discharge.

Post-service medical records show that the veteran was 
hospitalized for a back problem in November 1973.  On 
discharge, he was also diagnosed with an anxiety reaction of 
moderate severity.  As part of an earlier claim for benefits, 
the veteran was provided a VA psychiatric examination in 
January 1974.  At that time, he denied any outstanding 
problems with nervousness or depression.  His primary 
complaint was the outcome of his career in the Navy.  There 
was no mention of any traumatic experiences in Vietnam.  The 
examiner found no evidence of significant impairment on a 
psychological basis.  He also found that there was no 
adequate evidence for a diagnosis of a neurotic, psychotic, 
or personality disorder.

Many years later, in September 2003, the veteran was afforded 
a VA examination in relation to his PTSD claim.  The veteran 
reported to the examiner the claimed stressful experiences 
concerning the supply truck driving, the dead and wounded 
bodies, and the mortar fire.  The examiner found that the 
veteran exhibited symptoms of PTSD and met the requirements 
for PTSD except that the stressors were unconfirmed.  The 
examiner did not provide a diagnosis of PTSD because of the 
lack of a verified stressor, but he did diagnose the veteran 
with passive dependent personality disorder.

According to the record, the veteran was first diagnosed with 
PTSD in February 2004.  A private examiner, M.C., Ed.D., 
provided the diagnosis in a detailed letter after 
interviewing the veteran.  Dr. M.C. gave the opinion that 
there was an unquestionable nexus between the veteran's major 
psychological dysfunctioning and his participation in the 
United States Navy during the Vietnam War.  The veteran had 
reported the supply truck driving incidents, the dead and 
wounded bodies, and the mortar fire stressors to Dr. M.C.  

A May 2004 letter by L.S.S., a social worker from the Lincoln 
Vet Center, also indicated that the veteran suffered from 
combat-related PTSD.  The combat stressor provided by the 
veteran was the mortar attack at Chu Lai.  The supply truck 
driving incidents, the dead and wounded bodies, and the 
threatening commanding officer experiences were also 
detailed.  Beginning in May 2005, the veteran was seen 
regularly in the mental health clinic for PTSD treatment at 
the Grand Island VAMC and the Topeka VAMC.  He has carried a 
diagnosis of PTSD and bipolar disorder.  

Although the veteran has been diagnosed with PTSD and his 
current symptoms have been linked with his military service 
in Vietnam, in order for service connection to be granted for 
PTSD, there must be credible supporting evidence that the 
claimed in-service stressors occurred.  See 38 C.F.R. 
§ 3.304(f).  The Board finds that, in this case, the claimed 
stressors have not been corroborated.  There is insufficient 
supporting evidence that they actually occurred.

The Board notes that the veteran's lay testimony alone may 
establish the occurrence of a claimed in-service stressor if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat.  38 C.F.R. § 3.304(f)(1).  Here, the evidence does 
not establish that the veteran engaged in combat with the 
enemy.  The veteran's service medical records and personnel 
records do not indicate any incidences of combat.  He was not 
awarded a decoration that is indicative of combat.  Moreover, 
the veteran's naval rating as a construction equipment 
operator is not consistent with the circumstances of combat.

Although the evidence does not show that the veteran 
personally engaged in combat, unit records documenting the 
veteran's presence with a specific unit at the time of a 
combat event, even if the veteran is not specifically 
mentioned, may be sufficient to corroborate the veteran's 
account of the event.  See, e.g., Pentecost v. Principi, 
16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 
(1997).  Research was undertaken by the RO regarding the 
veteran's unit during his time in Vietnam.  It consisted of 
an air base defense report, extracts from event summaries of 
the United States Military Assistance Command and the United 
States Pacific Fleet, and a history of the 30th Naval 
Construction Regiment.  The research did not provide evidence 
with which to verify the veteran's claimed in-service 
stressors; nor did it indicate that the veteran's unit was 
involved in the claimed events or in combat with the enemy.  
Further research through the United States Armed Services 
Center for Unit Records Research (CURR), whose name has now 
changed to the United States Army and Joint Services Records 
Research Center (JSRRC), was deemed untenable for lack of 
more detailed stressor information that was requested from 
the veteran.

The veteran submitted internet research and lay statements 
from friends and family in an attempt to corroborate the 
alleged in-service stressors.  The research merely showed 
that the veteran's unit was involved in the construction of 
the infrastructure of Da Nang but did not reference any of 
the veteran's traumatic experiences.  In a December 2003 
statement, D.H. stated that he was involved in a mortar 
attack in 1966 or 1967 at Chu Lai and that the veteran had 
told him of bad experiences in Da Nang with no further 
detail.  A statement from L.H. indicated that the veteran, 
while stationed in Da Nang, was visiting him at Chu Lai and 
was involved in a mortar attack in 1966.  In multiple 
statements, the veteran's brother indicated that the veteran 
wrote him letters regarding the mortar attacks.  Also, J.N., 
in a December 2004 statement, reported that her husband R.N. 
was in Da Nang and also had PTSD.  R.N. was deceased but had 
previously told her of the veteran's experiences in Vietnam, 
including the supply truck driving and threatening commanding 
officer stressors.

Even with consideration of the lay statements, the veteran's 
claimed in-service stressors have not been sufficiently 
supported by corroborating evidence.  The Board does not find 
that the statements represent credible evidence in light of 
the compelling information set forth in the veteran's service 
medical records, personnel records, and the historical 
research.  While the records place the veteran at Da Nang in 
Vietnam, there are simply no references to his claimed in-
service stressors, including combat engagement.  Moreover, 
statements from the veteran made more contemporaneously do 
not reference any of the alleged experiences.  In fact, in 
the March 1967 Medical Board Report, the veteran stated that 
things were going well in Da Nang until his relationship 
problem.  Furthermore, in the June 1969 and November 1973 
psychiatric examinations, there was no mention of the alleged 
traumatic experiences, but rather statements regarding the 
relationship problem and the progress of his naval career.  
There is no mention in the record of the traumatic 
experiences or PTSD until approximately 25 years after the 
veteran's separation from service.  For these reasons, there 
is not sufficient evidence supporting the occurrence of any 
of the claimed in-service stressors.

In this case, the veteran has been diagnosed with PTSD and is 
treated for the same at VA.  However, the salient point to be 
made is that the veteran's stressors have not been 
corroborated.  The diagnoses in the records of Dr. M.C., the 
Vet Center, and the Omaha and Topeka VAMCs are presupposed on 
the notion that the veteran was involved in combat or that 
the other claimed in-service stressors actually occurred.  
The September 2003 VA examination is telling because it 
indicates that while the veteran currently experiences the 
symptomatology of PTSD, the examiner could not provide a 
diagnosis because the stressors were unverified.  Absent a 
diagnosis of PTSD related to a verified stressor, service 
connection must be denied.

Acid Reflux

VA medical records show that the veteran is currently being 
treated for acid reflux and that he has been diagnosed with 
gastroesophageal reflux disease (GERD).  The veteran's 
primary contention is that the disability is the result of 
his PTSD.  However, service connection of a secondary 
condition may only be granted if the secondary condition is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  As addressed above, the 
veteran has not been awarded service connection for PTSD; 
therefore, service connection for acid reflux or GERD on a 
secondary basis to PTSD is prohibited.

The evidence also does not show a direct relation between the 
veteran's acid reflux and his active military service; nor 
has he alleged such a relationship.  The veteran's service 
medical records are devoid of any complaints or symptoms of 
acid reflux.  Entrance and separation examinations were 
normal in that regard.  Additionally, a January 1974 VA 
examination revealed a normal gastrointestinal examination.  
An associated fluoroscopy showed a normal esophagus.  
Complaints of acid reflux are not documented until nearly 25 
years after separation from military service.  Because there 
is no indication in the medical evidence that the veteran's 
current gastrointestinal problems are in any way related to 
the veteran's time in service, entitlement to service 
connection is not warranted on a direct basis.

B. TDIU

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2006).  This is so, provided the 
unemployability is the result of a single service-connected 
disability ratable at 60 percent or more, or the result of 
two or more disabilities, where at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2006).

When the veteran filed his application for a TDIU, he was 
only service connected for tinnitus, evaluated as 10 percent 
disabling.  Since then, he has also been awarded service 
connection for diabetes mellitus type II, evaluated as 20 
percent disabling, and peripheral neuropathy of both lower 
extremities, each evaluated as 10 percent disabling.  As a 
result, the veteran's combined evaluation is now 40 percent.  
Even so, the veteran still does not meet the criteria for 
consideration for entitlement to a TDIU on a schedular basis 
because the 40 percent rating does not satisfy the percentage 
requirements.  Therefore, a TDIU rating is not assignable 
under 38 C.F.R. § 4.16(a).

Nevertheless, the veteran may be entitled to a TDIU on an 
extra-schedular basis if it is established that he is unable 
to secure or follow substantially gainful employment as a 
result of the effect of his service-connected disabilities.  
38 C.F.R. § 4.16(b).  Consequently, the Board must determine 
whether the veteran's service-connected disabilities preclude 
him from engaging in substantially gainful employment (work 
that is more than marginal, which permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The fact that a veteran may be unemployed or has 
difficulty obtaining employment is not determinative.  The 
ultimate question is whether the veteran, because of service-
connected disability, is incapable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  An inability to work due to advancing age may not be 
considered.  38 C.F.R. §§ 3.341(a), 4.19 (2006).  In making 
its determination, VA considers such factors as the extent of 
the service-connected disability, and employment and 
educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

In his application, the veteran reported that he was self-
employed in the refrigeration and heating field since leaving 
the military.  He stated that he last worked in 2000 and that 
his PTSD prevented him from working.  VA examinations in 
September 2003, June 2006, and March 2007 indicate that the 
veteran retired in 2002 or 2003 and now receives Social 
Security retirement income.

A review of the evidence does not suggest that the veteran's 
tinnitus, diabetes, and peripheral neuropathy prevent him 
from securing and following substantially gainful employment.  
In fact, the veteran has not explicitly contended that those 
disabilities have prevented him from working.  As mentioned, 
his primary assertion was that PTSD caused his 
unemployability.  While the contention may have merit, the 
veteran is not service connected for PTSD.  A TDIU may only 
be assigned as the result of service-connected disability.  
Likewise, in a June 2006 orthopedic examination, the veteran 
reported that he was unable to work because of a low back 
disability.  However, the veteran is not service connected 
for such a disability.  In the most recent VA examination in 
March 2007, concerning his diabetes, it was reported that the 
veteran's medical problems related to his unemployment were 
degenerative joint disease of the knee and degenerative disc 
disease of the back.

Accordingly, the Board finds that the veteran has not been 
rendered unemployable as a result of service-connected 
disability.  To the extent tinnitus, diabetes, and peripheral 
neuropathy affect the veteran's employment, the assigned 
schedular ratings for those disabilities compensate the 
veteran for such impairment.  Thus, referral for extra-
schedular consideration is not appropriate.  The evidence 
clearly shows that the veteran voluntarily retired from 
employment and that service-connected disabilities do not 
combine to make him unemployable.  Therefore, a TDIU rating 
is not warranted.



C. Conclusion

The Board has considered the veteran's contentions, as well 
as those of his representative, and the submitted lay 
statements, with regard to his claims of service connection 
for PTSD and acid reflux, and his claim for a TDIU.  While 
the Board does not doubt the sincerity of their beliefs, as 
lay people without the appropriate medical training or 
expertise, they simply are not competent to provide a 
probative opinion on a medical matter-such as the etiology 
or severity of current disabilities.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the 
claims of service connection for PTSD and acid reflux, and 
the claim for a TDIU must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against each of the veteran's claims, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for acid reflux is denied.

Entitlement to a TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


